DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 7-14) in the reply filed on June 17, 2022, is acknowledged. Claim 1 is not a generic claim since claim 1 is a method and claim 7 is an apparatus. The incorporating of the method into the apparatus is functional. Since claim 1 is incorporated into claim 7, claim 1 will still be referred to throughout the office action. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
page 11 line 23, "electrical field E" for consistency
page 12 line 2, the top plate [[3]] 2,  (see p. 11, l. 21)
page12 line 3, the bottom plate [[2]] 3,  (see p. 11, l. 21)
page 12 line 16, "electrical field E" for consistency
page 12 line 32, "electrical field E" for consistency 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 5, “applying
Claim 1 line 8 “introducing
Claim 1 line 9, “surfaces; 
Claim 1 line 12, “recovering
Claim 1 lines 12-13, claim 7 lines 11-12, and claim 8 line 3 each recite  “circulating at at least one of the outputs.”  Consider replacing the first “at” with any of the following synonyms:  by, in, within, through, via, pass, etc. to obviate any potential confusion. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 7, the limitation “means for applying an electrical field (E) between the two flat surfaces, from the bottom to the top” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure for performing the entire claimed function to clearly link the structure to the function “for apply an electrical field” as claimed.  The structural components described in the claim are also recited in specification but do not perform the entire function in the claim, particularly “applying an electrical field.” 
"The terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."  Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239.  See MPEP § 2181(IV).  For example, conventionally, a power source supplies voltage which is applied to structure(s) which then generates an electric field.  However, the specification as originally filed does not appear to recite such occurrence with structural features here within.  The specification appears to instead disclose that the aerosol particles in the space between the two surfaces acquire an electrical charge through unipolar ion diffusion, see page 13 lines 1-7.  Absent discussion of power supplied to structural elements that in turn generate an electric field, there is insufficient disclosure of corresponding structure, material, or acts for performing the entire claimed function or why there is no clear linkage between the structure, material, or acts and the function.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the phrase "likely to contain fibers of different sizes and possibly non-fibrous particles" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "likely to contain"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites "possibly" in line 2 which is optional and is ambiguous.  Therefore, claim 1 is indefinite.
Claim 1 recites the limitation "the particles" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "two electrically conductive flat surface" in line 5,  the limitation "the two flat surfaces" in line 9, and the limitation "flat surfaces" in line 10.  It is not clear if these limitations are distinct from or the same.  If the antecedent for these limitations should be the same, then amend for consistency, clarity, and precision to ensure that the metes and bound are unambiguous.
Claim 1 recites the limitation "the gravitational force" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the space" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the flow" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the part" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The phrase "the part of air flow charged with fibers" was not previously recited.  
Claim 1 recites the limitation "the upper part" in line 13, and claim 7 the limitation "the upper part" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  There was not previous recitation of an output being located in the upper part of the space delimited between the two flat surfaces.  Additionally, the limitation "the upper part" recites a relative term "upper" that is typically associated with the term "lower."  It is unclear if the limitation "a lower part" also claimed.  Conversely, claim 8 recites the limitation "the lower part" in line 3.  Claims 1 and 8 are indefinite.
Claim 1 recites the limitation "the flat surface" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The following question is raised:  Is this one or both of “the two flat surfaces” previously described in the claim?
Claim 1 recites the limitation "the form" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the phrase "on top" in line 13.  The question that the phrase raises is as follows:  “On top” of what?  Claim 1 is indefinite.
Claim 1 recites the phrase "which is in the form of a filtering membrane" in line 14.  The questions that the phrase raises are as follows:  What is meant by the word form?  Is being in the form of a filtering membrane distinct from a filtering membrane? Claim 1 is indefinite.  Also see, the phrase "which is in the form of a filtering membrane" in claims 7 and 8; the limitations:  "a filtering membrane" and "the  filtering membrane" in claims 12 and 13 and "at least partly a filtering membrane" in claim 14.  
Claim 1 recites the limitation "the fibers recovered in the part of air flow" in line 14.  The claim does not recite that fibers are recovered in the part of the air flow.  Rather the claim recites “the part of the air flow charged with fibers” is recovered.  The metes and bounds are unclear, and therefore, the claim is indefinite.
Claim 1 recites the limitation "the particles exhibiting a smaller form factor" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not previously recited.
Claim 7 recites the limitation "two electrically conductive flat surfaces" in line 3.  Is the limitation "two electrically conductive flat surfaces" in line 3 of claim 7 distinct from the limitation "two electrically conductive flat surfaces" in line 5 b/ of claim 1?  If the limitations are the same, then amend the limitation in line 3 as follows:  "the two electrically conductive flat surfaces." 
Claim 7 recites both an apparatus and the method steps of using the apparatus in a single claim, and therefore, claim 7 is indefinite.  See Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).  See MPEP § 2173.05(p)(II).  For examination on the merits, a device which discloses the structural limitation of claim 7 will also be considered capable of implementing a sorting method.
Regarding claim 7, the limitation “means for applying an electrical field (E) between the two flat surfaces, from the bottom to the top” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The originally filed specification fails to provide an association between the structure and the function recited in the claim “for applying the electrical field.”  For example, typically a power source generates an electric field by applying a voltage, and the specification as originally filed does not appear to recite these features either.  
Claim 7 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.  
Claim 7 recites the limitation "an aerosol flow of fibers in suspension" in line 7, and it is not clear if the antecedent "micro- and nano-fibers in suspension in an aerosol" at lines 1-2 of claim 1.  Claim 7 recites the limitation "an aerosol" in line 8.  Is the limitation "an aerosol" in line 8 the same as or distinct from the limitation "an aerosol" in line 2 of claim 1.
Regarding claim 7, the phrase "likely to contain factor particles of different shapes or non-fibrous particles" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "likely to contain"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 7 recites the phrase "from an input of a height corresponding to at least a part of the height of the space delimited between the two flat surfaces" in lines 8-10.  It is unclear if the limitations recited in this phrase are distinct from or the same as limitations recited in the phrase recited in lines 8-9 of claim 1.
Claim 7 recites the limitation "the part" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the flat surface" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not previously recited.
Claim 8 recites the limitation "the part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the lower part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the flat surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the top flat plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not previously recited.
Claim 10 recites the limitation "the flat surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not previously recited.
Claim 10 recites the limitation "the axial extension" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not previously recited.
Claim 11 recites the limitation "the part of the flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not previously recited.
Claim 11 recites the limitation "the axial extension" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not previously recited.
Claim 11 recites the limitation "the top circular plate" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the flat surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the top one" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the axial extension" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the flat surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the top one" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the axial extension" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the flat surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "bottom faces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the axial extension" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "outer disk on top of the latter" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the inner disk on top of the latter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the bottom face of the inner disk" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
No claims are allowed.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. MPEP 2173.06 (II). Claims 8-14 have not been rejected on the basis of prior art in light of the confusion and uncertainty as to the proper interpretation of the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boulaud (US 6,012,343).
For claim 1 as interpreted, Boulaud discloses a method for sorting micro- and nano-fibers in suspension in an aerosol likely to contain fibers of different sizes and possibly non-fibrous particles, comprising the following steps: 
a/ charging of the particles in suspension in the aerosol, by unipolar ion diffusion (col. 1, ll. 8-12; col. 12, ll. 4-10; 
b/ applying an electrical field between two electrically conductive flat surfaces, arranged substantially horizontally; the electrical field being directed in such a way that it exerts an electrostatic force on the charged particles, in opposition to the gravitational force (Figs. 1, 3)
c/ introducing an aerosol flow from an input of a height corresponding to at least a part of the height of the space delimited between the two flat surfaces; the flow of the flow of air being non-turbulent in the space between flat surfaces; the flow of air circulating from and/or around the input to one or more outputs (col. 5, ll. 41-57; col. 6, l. 51- col. 7, l. 67); 
d/ recovering the part of air flow charged with fibers and circulating within at least one of the outputs in the upper part of the space, or collection of the fibers on the flat surface on top which is in the form of a filtering membrane; the fibers recovered in the part of air flow or collected on the filtering membrane being sorted from the particles exhibiting a smaller form factor or that are non-fibrous initially present in the aerosol.
For claim 7 as interpreted, Boulaud discloses a device which is capable of implementing a sorting method comprising : 
two electrically conductive flat surfaces (10, 12 in Fig. 1; 48, 50 in Fig. 3), arranged substantially horizontally;
means for applying an electrical field (E) substantially horizontally (Figs. 1, 3); 
means for applying an electrical field (E) between the two flat surfaces from the bottom to the top; 
means for introducing an aerosol flow of fibers in suspension in an aerosol likely to contain factor particles of different shapes or non-fibrous particles (arrow beside Qa in Fig. 1; 41 Fig. 3), from an input of a height corresponding to at least a part of the height of the space delimited between the two flat surfaces (Figs. 1, 3; col. 6, ll. 28-39);
means for recovering the part of air flow charged with fibers and circulating at within least one of the outputs in the upper part of the space, or collection of the fibers on the flat surface above which is in the form of a filtering membrane (20 in Fig. 1; 52 in Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   For example, US 5428220 discloses a device and method to sort particles using a combination of the electrostatic and centrifugal forces; US 20150226427 teaches a method for collecting fine particles from flue gases onto selected collector surfaces; US 4916325 discloses an apparatus for measuring the quantity of fibers present in a gaseous fluid; US 5117190 teaches an electrostatic detector for aerosol particles; US 5592096 teaches an electrostatic selector of aerosol particles; and US 5939649 discloses a device suitable for making a mono-dispersed aerosol generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        September 9, 2022